TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00013-CR
                                         NO. 03-03-00014-CR



                                   Jack Garner Wright, Appellant

                                                    v.

                                    The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NOS. 53,201 & 53,200, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Jack Garner Wright pleaded guilty to sexual assault of a child and indecency with

a child by contact. Tex. Pen. Code Ann. '' 21.11, 22.011 (West 2003). In both cases, the district court

adjudged him guilty and sentenced him to eighteen years in prison.

                Appellant=s court-appointed attorney filed a brief concluding that the appeals are frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeals are frivolous

and without merit. We find nothing in the record of either cause that might arguably support the appeal.

Counsel=s motion to withdraw is granted.

                 The judgments of conviction are affirmed.




                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: April 10, 2003

Do Not Publish




                                                     2